Citation Nr: 0903877	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-06 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to service connection for a left elbow 
disability.

3.  Entitlement to service connection for a cracked left 
lower molar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to April 
1995, and from January 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims of entitlement to service connection for a 
bilateral ankle disability, a left elbow disability, and a 
cracked left lower molar.  The veteran testified before the 
Board in August 2008 at a hearing that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

In September 2004, the RO requested the veteran's service 
medical records from the Civil Affairs Brigade in Homewood, 
Illinois and from the National Personnel Records Center.  In 
October 2004, the RO was informed that all available records 
had been submitted to the RO.  In December 2004, the RO 
received the Forms DD-214 for each of the veteran's periods 
of active service.  No other records were submitted to the 
RO.  In November 2007, the RO received the service medical 
records associated with the veteran's period of service from  
May 1983 to April 1995, and the report of examination at 
separation from active service in March 2004.  It does not 
appear that the RO made a specific request for the service 
medical records for the period of active service from January 
2003 to April 2004, and such records are not contained within 
the claims file.  Accordingly, it remains unclear to the 
Board whether the records associated with this period of the 
veteran's active service are available.  Because the veteran 
asserts that he was treated for left elbow and ankle 
disabilities, as well as for a cracked left lower molar 
during this period, and his active service records for this 
period have not yet been associated with the claims file, the 
Board finds that a remand is necessary in order that a search 
for records associated with the veteran's last period of 
active service may be conducted.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Next, private treatment records are outstanding.  In August 
2008 testimony before the Board, the veteran stated that upon 
his return from Iraq in 2004 he sought VA treatment for his 
cracked left lower molar.  He was referred by VA in July 2004 
for additional treatment at Valparaiso.  The records 
associated with this treatment have not been associated with 
the claims file.  Because they are relevant to the veteran's 
claim, an attempt to obtain them should be made.

The veteran contends that he developed left elbow and 
bilateral ankle disabilities as a result of his active 
service.  In August 2008 testimony before the Board, the 
veteran described an incident in which he fell from a tank 
while stationed at Fort Riley, severely injuring his ankles 
and left elbow.  He additionally asserts that he was treated 
for a cracked left molar while stationed in Iraq.

With regard to the ankles, a review of the veteran's 
available service records shows that he received the 
Parachutist Badge for his first period of active service.   
They additionally show that on examination prior to 
separation from his first period of active service he 
complained of having severely sprained his ankles while 
stationed at Fort Riley.  Physical examination revealed no 
abnormalities of the ankles.  It was noted that the veteran 
had a tendency to resprain the left ankle since the initial 
injury.  The veteran again complained of bad ankles on 
examination prior to separation in March 2004.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  The 
veteran underwent general VA examination in September 2004, 
as a result of which he was diagnosed with normal ankles.  X-
ray examination of the ankles, however, was not conducted.  
Given the veteran's in-service history of having completed 
numerous parachute jumps, and his continued report of painful 
ankles that are easily sprained, the Board finds that an 
additional examination and etiological opinion are necessary 
in order to fairly decide the merits of his claim for service 
connection for bilateral ankle disabilities.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  Inasmuch as the 
veteran's claim encompasses a claim of entitlement to service 
connection based upon service in the Southwest Asia theater 
of operations, the Board specifically requests an opinion as 
to whether his ankle complaints are attributable to any known 
medical causation.  

A remand for an additional examination and etiological 
opinion related to the left elbow is also necessary.  The 
veteran's available service records show that in May 1988, he 
reported to sick call with complaints of a swollen left elbow 
for the past three weeks.  Physical examination was 
consistent with a diagnosis of olecranon bursitis.  In 
December 1988, he sought emergency medical treatment for his 
left elbow after falling while playing basketball.  X-ray 
examination revealed a non-displaced, non-angulated radial 
head fracture.  On examination in May 1993, prior to 
separation from his first period of active service, the 
veteran reported a history of left elbow problems.  No 
sequelae of his prior injuries, however, were found.  The 
veteran again complained of bad ankles on examination prior 
to separation in March 2004.  

The veteran underwent general VA examination in September 
2004, as a result of which he was diagnosed with a normal 
left elbow.  X-ray examination of the left elbow, however, 
was not conducted.  Given the veteran's in-service history of 
having completed numerous parachute jumps, and his continued 
report of a painful left elbow, the Board finds that an 
additional examination and etiological opinion are necessary 
in order to fairly decide the merits of his claim for service 
connection for his left elbow disability.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  Inasmuch as the 
veteran's claim encompasses a claim of entitlement to service 
connection based upon service in the Southwest Asia theater 
of operations, the Board specifically requests an opinion as 
to whether his left elbow complaints are attributable to any 
known medical causation.  

Finally, VA clinical records dated from August 2004 to 
January 2005 have not been associated with the claims file.  
Additionally, the most recent VA clinical records of record 
are dated in February 2007.  On remand, the RO should obtain 
these records and associate them with the claims file.  38 
C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Request the service treatment 
records associated with the veteran's 
period of active service from January 
2003 to April 2004, to include dental 
treatment records.  A formal 
determination, pursuant to 38 C.F.R. 
§ 3.159(c)(2), must be entered if it is 
determined that the above records do 
not exist or that efforts to obtain 
them would be futile.  In the event 
that it is determined that the records 
are unavailable, provide the veteran 
with appropriate notice under 38 C.F.R. 
§ 3.159(c), and give him an opportunity 
to respond.

2.  Obtain and associate with the 
claims file records from the VA 
Outpatient Clinic in Crown Point, 
Indiana, dated from August 2004 to 
January 2005, and from February 2007 to 
the present.

3.  After obtaining the veteran's 
authorization, associate with the 
claims file records pertaining to 
dental treatment for the residuals of a 
cracked left lower molar dated in July 
and August 2004.  All efforts to obtain 
these records should be fully 
documented.

4.  Schedule the veteran for a Gulf War 
examination with regard to his claims for 
service connection for left elbow and 
bilateral ankle disabilities.  The 
examiner must review the claims file and 
state that the claims file was reviewed 
in the report.  A complete rationale for 
all conclusions and opinions must be 
provided.  Current VA Gulf War 
Examination Guidelines must be followed.  
All indicated tests should be performed, 
and all findings reported in detail.  The 
examiner should provide opinions as to 
the following:

a.  State whether or not the veteran 
has a disability of the right or 
left ankle due to an undiagnosed 
illness, or whether his complaints 
can be attributed to any known 
medical causation.  If any claimed 
disorder is determined to be 
attributable to a known clinical 
diagnosis, the examiner must state 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the condition was 
incurred during military service.  
In doing so, the examiner must 
consider the veteran's statements 
regarding continuity of 
symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was 
inadequate where the examiner did 
not comment on the veteran's report 
of in-service injury and relied on 
the lack of evidence in the service 
medical records to provide a 
negative opinion).

b.  State whether or not the veteran 
has a disability of the left elbow 
due to an undiagnosed illness, or 
whether his complaints can be 
attributed to any known medical 
causation.  If any claimed disorder 
is determined to be attributable to 
a known clinical diagnosis, the 
examiner must state whether it is at 
least as likely as not (50 percent 
or greater probability) that the 
condition was incurred during 
military service.  In doing so, the 
examiner must consider the veteran's 
statements regarding continuity of 
symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

5.  Then, readjudicate the claims.  If 
the decisions remain adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


